DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 08/02/2022 regarding application 16/928,226. In Applicant’s amendment:
Claims 1-2, 7-8, 12-14 and 17-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 08/02/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 8 filed on 08/02/2022, with respect to the Claim Objections for Claim 1 have been fully considered and is found to be persuasive. 
		Therefore, the Claim Objections for Claim 1 are withdrawn. However, Examiner notes a minor claim status identifier for Dependent Claim 18. See Claim Objections Section below for further explanation.
4.		Applicant’s arguments, see pages 8-11 filed on 08/02/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is found to be not persuasive under step 1 for Claims 13-19. The 35 U.S.C. § 101 rejection of Claims 13-19 is maintained for step 1 due to the claims reciting “non-statutory subject matter” (e.g., “software per se”).
		However, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered, and are found to be persuasive under step 2a prong one.
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-20 for step 2a prong one is withdrawn with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 11-14 filed on 08/02/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-20 have been fully considered and is found to be not persuasive. 
		Claims 1-20 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Claim Objections
6.		Claim 18 is objected to because of the following informalities:
	(A). 	Claim 18 has been classified with a status identifier as (Original), however 	Applicant amended the limitation shown in Dependent Claim 18. The correct claim status 	identifier should reflect (Currently Amended). 
  		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
7.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully 	
	considered, but they are found not persuasive (see Applicant Remarks, Pages 8-11, dated 08/02/2022). Examiner respectfully disagrees for step 1 for Claims 13-19 due to the claims reciting “software per se”.  See explanation shown in the 35 U.S.C. 101 analysis section below.
		Examiner respectfully agrees for step 2a prong one for Claims 1-20.
Argument #1
(A).	Applicant argues that Claims 1-20 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 08/02/2022). Examiner respectfully agrees.
Claims 1-20 do not recite a judicial exception (e.g., abstract idea) under step 2a prong one of the 35 U.S.C. 101 analysis. In particular, Independent Claims 1, 13 and 20 recite the following limitations:
“training a machine learning model to generate a data-analytic visualization response to user input data, wherein training the machine learning model comprises:”;
“generating, by a computing device, a plurality of data-analytic visualizations based on input data received from an advanced user”;
“capturing, by a computing device, the input data and output data associated with the plurality of data-analytic visualizations generated using the data analytics system”;
“mapping, by the computing device, an input data and output data pair for each of the plurality of data-analytic visualizations to define each data-analytic visualization generated”;
“training the machine learning model with the input data and output data pair for each of the plurality of data-analytic visualizations”
When factoring these limitations in Independent Claims 1, 13 and 20, Examiner notes that these claims do not recite “Mental Processes” and/or “Certain Method of Organizing Human Activities” and/or “Mathematical Concepts”. These steps of Claims 1, 13 and 20, do not fall under 
	any of the three abstract idea groupings described in the 2019 PEG.  Regarding the “Mental 	Processes” grouping, although the machine learning steps in Claims 1, 13 and 20 are relatively 	broad, these steps cannot be practically performed in the human mind and/or cannot be 	performed by pen to paper as a physical aid.
		Therefore, Claims 1-20 are patent eligible under the 35 U.S.C. 101 analysis via step 2a 	prong 1. This concludes the 35 U.S.C. 101 analysis here.
Argument #2
(B).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 10-11, dated 08/02/2022). Examiner respectfully agrees.
		Assuming arguendo, that the Claims 1-20 recite a judicial exception, Examiner notes that in Independent Claims 1, 13 and 20 factoring in the additional elements such as the (“training of the machine learning model to generate a data-analytic visualization response to user input data”, “computing device”, “data analytics system” & “training the machine learning model with the input data and output data pair for each of the plurality of data-analytic visualizations”), in conjunction with the limitations as a whole integrates the judicial exception into a practical application under step 2a prong 2. 
		When testing per Step 2A prong two, the claims as a whole solve a technical problem of visualizing large amounts of data in order to obtain accurate, relevant and important information Here, the claim invention improves a user interface by displaying input data such that relevant information is visualized which improves computer technology by improving a user’s efficiency.
		Therefore, said claims emphasize technological improvements in machine learning that would qualify as either an improvement in machine learning technology (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.05 (e)).
		Therefore, alternatively, Claims 1-20 are patent eligible under the 35 U.S.C. 101 analysis 	via step 2a prong 2. 

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Step 1: Claims 1-12 and 20 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-12) and a “non-transitory machine-readable storage medium” or an “article of manufacture” (Claim 20). 
Claims 13-19 are directed to a “non-statutory subject matter” (Claims 13-19).
Examiner Note: Claims 13-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitutes a system or apparatus, such as computer hardware (emphasis added).  
Looking at Claim 13, particularly under Step 1 of the eligibility  inquiry, the “data analytics system” comprises only instructions along with a phrase in the preamble indicating how the functionality of the system can be realized (i.e., by executing instructions with a computing device), however the “computing device” is not an actual element of the system, but is recited in the preamble merely to articulate how the system/instructions could be executed to perform the steps in the body of the claim.  The system does not appear to require any physical structure since the “computing device” term is only used to describe how the system’s functionality can be achieved, but it’s important to note that while the instructions are part of the system, the computing device is not.  Claim 13’s preamble is written somewhat like a CRM claim, which we interpret as an article of manufacture that does not include an actual computer notwithstanding that the preamble of a CRM claim usually recites something like “…non-transitory computer readable medium that, when executed by a computing device, …”    Notably, Applicant’s Specification ¶ [044] also acknowledges that the system can be embodied as “…for example, firmware or software.” 
It is not clear what structure is included or excluded by the claim language. The structural limitations of these claims are interpreted as computer code or “software per-se” and are not statutory (see MPEP § 2106.01).
Therefore, Claims 13-19 do not pass step 1 of the 35 U.S.C. 101 analysis due to the claims being “software per-se” and thus are non-statutory. 
With this in mind, Examiner proceeds to step 2a prong one of the 35 U.S.C. 101 analysis.
Step 2A Prong One: Claims 1-20 do not recite a judicial exception (e.g., abstract idea) under step 2a prong one of the 35 U.S.C. 101 analysis. In particular, Independent Claims 1, 13 and 20 recite the following limitations:
“training a machine learning model to generate a data-analytic visualization response to user input data, wherein training the machine learning model comprises:”;
“generating, by a computing device, a plurality of data-analytic visualizations based on input data received from an advanced user”;
“capturing, by a computing device, the input data and output data associated with the plurality of data-analytic visualizations generated using the data analytics system”;
“mapping, by the computing device, an input data and output data pair for each of the plurality of data-analytic visualizations to define each data-analytic visualization generated”;
“training the machine learning model with the input data and output data pair for each of the plurality of data-analytic visualizations”
When factoring these limitations in Independent Claims 1, 13 and 20, Examiner notes that these claims do not recite “Mental Processes” and/or “Certain Method of Organizing Human Activities” and/or “Mathematical Concepts”. These steps of Claims 1, 13 and 20, do not fall under 
	any of the three abstract idea groupings described in the 2019 PEG.  Regarding the “Mental 	Processes” grouping, although the machine learning steps in Claims 1, 13 and 20 are relatively 	broad, these steps cannot be practically performed in the human mind and/or cannot be 	performed by pen to paper as a physical aid.
		Therefore, Claims 1-20 are patent eligible under the 35 U.S.C. 101 analysis via step 2a 	prong 1. This concludes the 35 U.S.C. 101 analysis here.
		Assuming arguendo, that the Claims 1-20 recite a judicial exception, Examiner notes that in Independent Claims 1, 13 and 20 factoring in the additional elements such as the (“training of the machine learning model to generate a data-analytic visualization response to user input data”, “computing device”, “data analytics system” & “training the machine learning model with the input data and output data pair for each of the plurality of data-analytic visualizations”), in conjunction with the limitations as a whole integrates the judicial exception into a practical application under step 2a prong 2. 
		When testing per Step 2A prong two, the claims as a whole solve a technical problem of visualizing large amounts of data in order to obtain accurate, relevant and important information Here, the claim invention improves a user interface by displaying input data such that relevant information is visualized which improves computer technology by improving a user’s efficiency.
		Therefore, said claims emphasize technological improvements in machine learning that would qualify as either an improvement in machine learning technology (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.05 (e)).
		Therefore, alternatively, Claims 1-20 are patent eligible under the 35 U.S.C. 101 analysis 	via step 2a prong 2. 

Response to Prior Art Arguments
11. 		Applicant’s prior art arguments with respect to Claims 1-20 have been fully considered, 	but they are found not persuasive (see Applicant Remarks, Pages 11-14, dated 08/02/2022). 	Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-20 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
12.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 	basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.		Claims 1-3, 5-9, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being 	anticipated by US Patent Application (US  2014/0358825 A1) to Phillipps.
		Regarding Independent Claim 1, Phillipps method of enhancing visual analytics of a data 	analytics system teaches the following:
	- training a machine learning model (see at least Phillipps: ¶ [0172-0174] & Figs. 6-7. Phillipps 	teaches that the method 600 begins, and the data receiver module 300 receives 602 training 	data. The function generator module 301 generates 604 a plurality of learned functions from 	multiple classes based on the received 602 training data. The machine learning compiler 	module 302 forms 606 a machine learning ensemble comprising a subset of learned functions 	from at least two classes, and the method 600 ends. “If the interface module 402 receives 702 a 	new ensemble request, the data receiver module 300 receives 704 training data for the new 	ensemble, as initialization data or the like. The function generator module 301 generates 706 a 	plurality of learned functions based on the received 704 training data, from different machine 	learning classes. The function evaluator module 312 evaluates 708 the plurality of 	generated 706 learned functions to generate evaluation metadata.”) to generate a data-analytic 	visualization responsive to user input data, wherein training the machine learning model (see 	at least Phillipps: ¶ [0082] & ¶ [0098]. Phillips teaches that “The one or more results 	modules 102 may update displayed parameters substantially in real-time, using pre-computed or 	pre-cached machine learning inputs, outputs, results, and/or other parameters, thereby providing 	an interactive data visualization for machine learning. The one or more results modules 102 may 	display machine learning inputs, outputs, results, and/or other parameters based on a user's own 	data, enabling the user to visualize patterns and relationships and to determine actions and goals 	based on the patterns and relationships.” ¶ [0098]: “The display module 204, in certain 	embodiments, may provide animated replay and/or recording capabilities, allowing a user to 	record visualizations of machine learning results and/or other parameters for later viewing, 	preserving user manipulations and adjustments and updates to the displayed visualizations by the 	update module 206. The display module 204 may provide a scrubbing slider which a user may drag 	to adjust a time of an animated display of machine learning results, to re-watch or further 	interact with the visualization and/or previous user input to machine learning parameters. Such 	tools may supplement or improve the experiential nature of the visualization provided by the 	display module 204.”) comprises:
	- generating, by a computing device (see at least Phillipps: ¶ [0044-0045] & Fig. 1A. Phillips notes 	a computing device such as client 104 in Fig. 1A.), a plurality of data-analytic visualizations based 	on input data received from an advanced user (see at least Phillipps: ¶ [0049] & ¶ [0082-0083]. 	Phillipps notes that the one or more results modules 102 present the machine learning inputs, 	results, 	and/or other parameters in a dynamic, experiential manner, using an interactive data 	visualization or the like, the one or more results modules 102 may facilitate understanding of the 	meaning of the presented data, without burdening the user with the minutia and complexity of 	the literal underlying data.  The one or more results modules 102 may update displayed 	parameters substantially in real-time, using pre-computed or pre-cached machine learning inputs, 	outputs, results, and/or other parameters, thereby providing an interactive data visualization for 	machine learning. The one or more results modules 102 may display machine learning inputs, 	outputs, results, and/or other parameters based on a user's own data, enabling the user to 	visualize patterns and relationships and to determine actions and goals based on the patterns and 	relationships.”)
	- capturing, by a computing device (see at least Phillipps: ¶ [0044-0045] & Fig. 1A. Phillips notes 	a computing device such as client 104 in Fig. 1A.), the input data and output data associated with 	the plurality of data-analytic visualizations generated using the data analytics system (see 	at least Phillipps: ¶ [0056] & Figs. 1B-1C. Phillipps notes that “the one or more results 	modules 102 may allow a user to move the result objects around the graph, re-size the objects by 	stretching or pinching, or otherwise manipulate or adjust the objects. For example, in certain 	embodiments, an x-axis may represent time; a y-axis may represent cost, investment, man-hours, 	resources, or the like; a size of an object may represent a size or reach of results or targets; opacity, 	color, or shading of an object may represent A confidence metric for a prediction or 	recommendation; opacity, color, or shading of an object may represent a target list recommended 	for the associated action.” Also 	at ¶ [0087]: “For example, a size of a displayed object 148 may 	correspond to a size of a result 	set or target count for a machine learning parameter 144, a 	vertical position (e.g., relative to the percentage scale of the Y axis) of a displayed 	object 148 may correspond to an action count for a machine learning parameter 144 or the like, a 	horizontal position (e.g., relative to the time scale of the X axis) of a displayed object 148 may 	correspond to an execution time or date for a machine learning parameter 144 such as an 	action 142 or the like, an opacity, color, 	shading, and/or border of a displayed object 142 may 	correspond to a confidence metric for a machine learning parameter 144.” See also Figs. 1B-1C of 	Phillipps where the capturing occurs through “deconstructing” or in other words breaking 	down the data 	fields into x-axis and y-axis for providing a plurality of data-analytic visualizations 	such as bar chart, line graph, scatterplots, etc…)
	- mapping, by the computing device (see at least Phillipps: ¶ [0044-0045] & Fig. 1A. Phillips notes 	a computing device such as client 104 in Fig. 1A.), an input data and output data pair for each of 	the plurality of data-analytic visualizations to define each data-analytic visualization 	generated (see at least 	Phillipps: ¶ [0074] & ¶ [0097] 1st – 2nd sentences: In one embodiment, 	a machine learning parameter comprises an input and/or an output of the machine learning 	adjusted by user input. Machine learning results, in certain embodiments, comprise an input 	and/or an output of the machine learning determined [interpreted as mapped] based on an 	adjusted machine learning parameter. ¶ [0099] In one embodiment, the update module 206 is 	configured to dynamically update one or more machine learning inputs, outputs, results, and/or 	other parameters displayed by the display module 204. The update module 206 may updated 	displayed machine learning inputs, outputs, results, and/or other parameters in response to the 	input module 202 receiving additional user input identifying a value for a machine learning 	parameter, such as an adjusted or updated value. ¶ [0101] 1st sentence: As described below with 	regard to the pre-compute module, the update module 206 may lookup [interpreted as mapped] 	adjusted or updated machine learning inputs, outputs, results, and/or other parameters in a 	results data structure, to determine what adjustments or updates to make to the displayed 	machine learning inputs, outputs, results, or other parameters. ¶ [0118] last two sentences: 	Certain 	learned functions may accept instances of one or more features as input, and provide a 	subset of the instances, a subset of the one or more features, or the like as an output. In a further 	embodiment, certain learned functions may receive the output or result of one or more other 	learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like 	[interpreted as algorithmic examples of a mapping]. ¶ [0140] last sentence: For example, the 	combiner module 306 may combine [interpreted as map] certain learned functions 	horizontally or in parallel, joined at the inputs and at the outputs or the 	like, and may combine 	[interpreted as map] certain learned functions vertically or in series, feeding the output of 	one learned function into the input of another learned function. ¶ [0180] 2nd - 3rd sentences: In 	the first case 806, if the output confidence passes 810 a certain threshold as given by the meta-	data rule set the instance is passed to a synthesized, extended regression function 814 for final 	evaluation, else the instance is passed to a combined collection 816 [interpreted as map] whose 	output is a weighted voted based processing a certain set of features. In the second case 808 a 	different combined function 812 [interpreted as map] with a simple vote output results in the 	instance being evaluated by a set of base learned functions extended by a Boltzman type extension 	818 or, if a prescribed threshold is meet the output of the synthesized function is the simple vote 	[interpreted as algorithmic examples of a mapping].)
	- training the machine learning model with the input data and output data pair for each of the 	plurality of data-analytic visualizations (see at least Phillipps: ¶ [0074] & ¶ [0172-0174]. Phillipps 	notes that the graphical display 120 comprises a graphical table such as a spreadsheet that 	displays data values in rows 134 a-n and columns 122, 124, 126, 128, 130, 132. The 	columns 122, 124, 126, 128, 130, 132, in the depicted embodiment, include inputs and outputs 	(e.g., parameters and/or results) for machine learning, such as a machine learning ensemble or 	other machine learning program code, such as the depicted goal 122, first feature 124, second 	feature 126, action 128, target 130, and confidence metric 132 for each of a first 	instance 134 a and a second instance 134 n (e.g., rows A-N).  The function generator 	module 301 generates 706 a plurality of learned functions based on the received 704 training 	data, from different machine learning classes. The function evaluator 	module 312 evaluates 708 the 	plurality of generated 706 learned functions to generate 	evaluation metadata. The combiner module 306 combines 710 learned functions based on 	the metadata from the evaluation 708.)

		Regarding Independent Claim 13, Phillipps system of enhancing visual analytics of a data 	analytics system teaches the following:
	- train a machine learning model (see at least Phillipps: ¶ [0172-0174] & Figs. 6-7. Phillipps 	teaches that the method 600 begins, and the data receiver module 300 receives 602 training 	data. The function generator module 301 generates 604 a plurality of learned functions from 	multiple classes based on the received 602 training data. The machine learning compiler 	module 302 forms 606 a machine learning ensemble comprising a subset of learned functions 	from at least two classes, and the method 600 ends. “If the interface module 402 receives 702 a 	new ensemble request, the data receiver module 300 receives 704 training data for the new 	ensemble, as initialization data or the like. The function generator module 301 generates 706 a 	plurality of learned functions based on the received 704 training data, from different machine 	learning classes. The function evaluator module 312 evaluates 708 the plurality of 	generated 706 learned functions to generate evaluation metadata.”) to generate a data-analytic 	visualization responsive to user input data, wherein training the machine learning model (see 	at least Phillipps: ¶ [0082] & ¶ [0098]. Phillips teaches that “The one or more results 	modules 102 may update displayed parameters substantially in real-time, using pre-computed or 	pre-cached machine learning inputs, outputs, results, and/or other parameters, thereby providing 	an interactive data visualization for machine learning. The one or more results modules 102 may 	display machine learning inputs, outputs, results, and/or other parameters based on a user's own 	data, enabling the user to visualize patterns and relationships and to determine actions and goals 	based on the patterns and relationships.” ¶ [0098]: “The display module 204, in certain 	embodiments, may provide animated replay and/or recording capabilities, allowing a user to 	record visualizations of machine learning results and/or other parameters for later viewing, 	preserving user manipulations and adjustments and updates to the displayed visualizations by the 	update module 206. The display module 204 may provide a scrubbing slider which a user may drag 	to adjust a time of an animated display of machine learning results, to re-watch or further 	interact with the visualization and/or previous user input to machine learning parameters. Such 	tools may supplement or improve the experiential nature of the visualization provided by the 	display module 204.”) comprises:
	- generate a plurality of data-analytic visualizations based on input data received from an 	advanced user (see at least Phillipps: ¶ [0049] & ¶ [0082-0083]. 	Phillipps notes that the one or 	more results modules 102 present the machine learning inputs, results, and/or other 	parameters in a dynamic, experiential manner, using an interactive data 	visualization or the like, 	the one or more results modules 102 may facilitate understanding of the meaning of the 	presented data, without burdening the user with the minutia and complexity of the literal 	underlying data.  The one or more results modules 102 may update displayed parameters 	substantially in real-time, using pre-computed or pre-cached machine learning inputs, 	outputs, results, and/or other parameters, thereby providing an interactive data visualization for 	machine learning. The one or more results modules 102 may display machine learning inputs, 	outputs, results, and/or other parameters based on a user's own data, enabling the user to 	visualize patterns and relationships and to determine actions and goals based on the patterns and 	relationships.”)
	- capture first input data and first output data associated with the plurality of data-analytic 	visualizations generated by the data analytics system (see at least Phillipps: ¶ [0056] & Figs. 1B-	1C. Phillipps notes that “the one or more results 	modules 102 may allow a user to move the result 	objects around the graph, re-size the objects by 	stretching or pinching, or otherwise manipulate 	or adjust the objects. For example, in certain embodiments, an x-axis may represent time; a y-axis 	may represent cost, investment, man-hours, resources, or the like; a size of an object may 	represent a size or reach of results or targets; opacity, color, or shading of an object may represent 	A confidence metric for a prediction or recommendation; opacity, color, or shading of an object 	may represent a target list recommended for the associated action.” Also at ¶ [0087]: “For 	example, a size of a displayed object 148 may correspond to a size of a result set or target count 	for a machine learning parameter 144, a vertical position (e.g., relative to the percentage scale of 	the Y axis) of a displayed object 148 may correspond to an action count for a machine learning 	parameter 144 or the like, a horizontal position (e.g., relative to the time scale of the X axis) of a 	displayed object 148 may correspond to an execution time or date for a machine learning 	parameter 144 such as an action 142 or the like, an opacity, color, shading, and/or border 	of a displayed object 142 may 	correspond to a confidence metric for a machine learning 	parameter 144.” See also Figs. 1B-1C of 	Phillipps where the capturing occurs through 	“deconstructing” or in other words breaking down the data fields into x-axis and y-axis for 	providing a plurality of data-analytic visualizations such as bar chart, line graph, scatterplots, etc…)
	- mapping an input data and output data pair for each of the plurality of data-analytic 	visualizations to define each data-analytic visualization generated (see at least Phillipps: ¶ 	[0074] & ¶ [0097] 1st – 2nd sentences: In one embodiment, a machine learning parameter 	comprises an input and/or an output of the machine learning adjusted by user input. Machine 	learning results, in certain embodiments, comprise an input and/or an output of the machine 	learning determined [interpreted as mapped] based on an adjusted machine learning 	parameter. ¶ [0099] In one embodiment, the update module 206 is configured to dynamically 	update one or more machine learning inputs, outputs, results, and/or other parameters displayed 	by the display module 204. The update module 206 may updated displayed machine learning 	inputs, outputs, results, and/or 	other parameters in response to the input module 202 receiving 	additional user input identifying a value for a machine learning 	parameter, such as an adjusted 	or updated value. ¶ [0101] 1st sentence: As described below with regard to the pre-compute 	module, the update module 206 may lookup [interpreted as mapped] adjusted or updated 	machine learning inputs, outputs, results, and/or other parameters in a results data structure, to 	determine what adjustments or updates to make to the displayed machine learning inputs, 	outputs, results, or other parameters. ¶ [0118] last two sentences: Certain learned functions may 	accept instances of one or more features as input, and provide a 	subset of the instances, a subset 	of the one or more features, or the like as an output. In a further embodiment, certain learned 	functions may receive the output or result of one or more other learned functions as input, such 	as a Bayes classifier, a Boltzmann machine, or the like [interpreted as algorithmic examples of a 	mapping]. ¶ [0140] last sentence: For example, the combiner module 306 may combine 	[interpreted as map] certain learned functions horizontally or in parallel, joined at the inputs 	and at the outputs or the like, and may combine [interpreted as map] certain learned functions 	vertically or in series, feeding the output of one learned function into the input of another 	learned function. ¶ [0180] 2nd - 3rd sentences: In the first case 806, if the output confidence 	passes 810 a certain threshold 	as given by the meta-data rule set the instance is passed to a 	synthesized, extended regression function 814 for final evaluation, else the instance is passed to 	a combined collection 816 [interpreted as map] whose output is a weighted voted based 	processing a certain set of features. In the second case 808 a different combined function 812 	[interpreted as map] with a simple vote output results in the instance being evaluated by 	a set of base learned functions extended by a Boltzman type extension 818 or, if a prescribed 	threshold is meet the output of the synthesized function is the simple vote [interpreted as 	algorithmic examples of a mapping].)
	- train the machine learning model using the input data and output data pair for each of the 	plurality of data-analytic visualizations (see at least Phillipps: ¶ [0074] & ¶ [0172-0174]. Phillipps 	notes that the graphical display 120 comprises a graphical table such as a spreadsheet that 	displays data values in rows 134 a-n and columns 122, 124, 126, 128, 130, 132. The 	columns 122, 124, 126, 128, 130, 132, in the depicted embodiment, include inputs and outputs 	(e.g., parameters and/or results) for machine learning, such as a machine learning ensemble or 	other machine learning program code, such as the depicted goal 122, first feature 124, second 	feature 126, action 128, target 130, and confidence metric 132 for each of a first 	instance 134 a and a second instance 134 n (e.g., rows A-N).  The function generator 	module 301 generates 706 a plurality of learned functions based on the received 704 training 	data, from different machine learning classes. The function evaluator 	module 312 evaluates 708 the 	plurality of generated 706 learned functions to generate 	evaluation metadata. The combiner module 306 combines 710 learned functions based on 	the metadata from the evaluation 708.)

		Regarding Independent Claim 20, Phillipps non-transitory machine-readable storage 	medium of enhancing visual analytics of a data analytics system teaches the following:
	- train a machine learning model (see at least Phillipps: ¶ [0172-0174] & Figs. 6-7. Phillipps 	teaches that the method 600 begins, and the data receiver module 300 receives 602 training 	data. The function generator module 301 generates 604 a plurality of learned functions from 	multiple classes based on the received 602 training data. The machine learning compiler 	module 302 forms 606 a machine learning ensemble comprising a subset of learned functions 	from at least two classes, and the method 600 ends. “If the interface module 402 receives 702 a 	new ensemble request, the data receiver module 300 receives 704 training data for the new 	ensemble, as initialization data or the like. The function generator module 301 generates 706 a 	plurality of learned functions based on the received 704 training data, from different machine 	learning classes. The function evaluator module 312 evaluates 708 the plurality of 	generated 706 learned functions to generate evaluation metadata.”) to generate a data-analytic 	visualization responsive to user input data, wherein training the machine learning model (see 	at least Phillipps: ¶ [0082] & ¶ [0098]. Phillips teaches that “The one or more results 	modules 102 may update displayed parameters substantially in real-time, using pre-computed or 	pre-cached machine learning inputs, outputs, results, and/or other parameters, thereby providing 	an interactive data visualization for machine learning. The one or more results modules 102 may 	display machine learning inputs, outputs, results, and/or other parameters based on a user's own 	data, enabling the user to visualize patterns and relationships and to determine actions and goals 	based on the patterns and relationships.” ¶ [0098]: “The display module 204, in certain 	embodiments, may provide animated replay and/or recording capabilities, allowing a user to 	record visualizations of machine learning results and/or other parameters for later viewing, 	preserving user manipulations and adjustments and updates to the displayed visualizations by the 	update module 206. The display module 204 may provide a scrubbing slider which a user may drag 	to adjust a time of an animated display of machine learning results, to re-watch or further 	interact with the visualization and/or previous user input to machine learning parameters. Such 	tools may supplement or improve the experiential nature of the visualization provided by the 	display module 204.”) comprises:
	- capture first input data and first output data associated with a plurality of data-analytic 	visualizations generated by an advanced user using a data analytics system (see at least 	Phillipps: ¶ [0056] & Figs. 1B-1C. Phillipps notes that “the one or more results 	modules 102 may allow a user to move the result objects around the graph, re-size the objects by 	stretching or pinching, or otherwise manipulate 	or adjust the objects. For example, in certain 	embodiments, an x-axis may represent time; a y-axis may represent cost, investment, man-hours, 	resources, or the like; a size of an object may represent a size or reach of results or targets; opacity, 	color, or shading of an object may represent A confidence metric for a prediction or 	recommendation; opacity, color, or shading of an object 	may represent a target list 	recommended for the associated action.” Also at ¶ [0087]: “For 	example, a size of a displayed 	object 148 may correspond to a size of a result set or target count for a machine learning 	parameter 144, a vertical position (e.g., relative to the percentage scale of the Y axis) of a 	displayed object 148 may correspond to an action count for a machine learning parameter 144 or 	the like, a horizontal position (e.g., relative to the time scale of the X axis) of a displayed 	object 148 may correspond to an execution time or date for a machine learning 	parameter 144 such as an action 142 or the like, an opacity, color, shading, and/or border 	of a displayed object 142 may 	correspond to a confidence metric for a machine learning 	parameter 144.” See also Figs. 1B-1C of 	Phillipps where the capturing occurs through 	“deconstructing” or in other words breaking down the data fields into x-axis and y-axis for 	providing a plurality of data-analytic visualizations such as bar chart, line graph, scatterplots, etc…)
	- map an input data and output data pair for each of the plurality of data-analytic visualizations 	to define each data-analytic visualization generated (see at least Phillipps: ¶ [0074] & ¶ [0097] 	1st – 2nd sentences: In one embodiment, a machine learning parameter comprises an input and/or 	an output of the machine learning adjusted by user input. Machine learning results, in certain 	embodiments, comprise an input and/or an output of the machine learning determined 	[interpreted as mapped] based on an adjusted machine learning parameter. ¶ [0099] In one 	embodiment, the update module 206 is 	configured to dynamically update one or more machine 	learning inputs, outputs, results, and/or other parameters displayed by the display module 204. 	The update module 206 may updated displayed machine learning inputs, outputs, results, and/or 	other parameters in response to the input module 202 receiving additional user input identifying 	a value for a machine learning 	parameter, such as an adjusted or updated value. ¶ [0101] 1st 	sentence: As described below with regard to the pre-compute module, the update module 	206 may lookup [interpreted as mapped] adjusted or updated machine learning inputs, outputs, 	results, and/or other parameters in a results data structure, to determine what adjustments or 	updates to make to the displayed machine learning inputs, outputs, results, or other parameters. 	¶ [0118] last two sentences: Certain learned functions may accept instances of one or more 	features as input, and provide a 	subset of the instances, a subset of the one or more features, or 	the like as an output. In a further embodiment, certain learned functions may receive the output 	or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann 	machine, or the like [interpreted as algorithmic examples of a mapping]. ¶ [0140] last 	sentence: For example, the combiner module 306 may combine [interpreted as map] certain 	learned functions horizontally or in parallel, joined at the inputs and at the outputs or the 	like, and may combine [interpreted as map] certain learned functions vertically or in series, 	feeding the output of one learned function into the input of another learned function. ¶ [0180] 	2nd - 3rd sentences: In the first case 806, if the output confidence passes 810 a certain threshold 	as given by the meta-data rule set the instance is passed to a synthesized, extended regression 	function 814 for final evaluation, else the instance is passed to a combined collection 816 	[interpreted as map] whose output is a weighted voted based processing a certain set of features. 	In the second case 808 a different combined function 812 [interpreted as map] with a simple vote 	output results in the instance being evaluated by a set of base learned functions extended by 	a Boltzman type extension 818 or, if a prescribed threshold is meet the output of the 	synthesized function is the simple vote [interpreted as algorithmic examples of a mapping].)
	- train the machine learning model with the input data and output data pair for each of the 	plurality of data-analytic visualizations (see at least Phillipps: ¶ [0074] & ¶ [0172-0174]. Phillipps 	notes that the graphical display 120 comprises a graphical table such as a spreadsheet that 	displays data values in rows 134 a-n and columns 122, 124, 126, 128, 130, 132. The 	columns 122, 124, 126, 128, 130, 132, in the depicted embodiment, include inputs and outputs 	(e.g., parameters and/or results) for machine learning, such as a machine learning ensemble or 	other machine learning program code, such as the depicted goal 122, first feature 124, second 	feature 126, action 128, target 130, and confidence metric 132 for each of a first 	instance 134 a and a second instance 134 n (e.g., rows A-N).  The function generator 	module 301 generates 706 a plurality of learned functions based on the received 704 training 	data, from different machine learning classes. The function evaluator 	module 312 evaluates 708 the 	plurality of generated 706 learned functions to generate 	evaluation metadata. The combiner module 306 combines 710 learned functions based on 	the metadata from the evaluation 708.)

Regarding Dependent Claim 2, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
- wherein capturing the input data and output data associated with each of the plurality of data-analytic visualizations (see at least Phillipps: ¶ [0056] & Figs. 1B-1C. Phillipps notes that “the one or more results 	modules 102 may allow a user to move the result objects around the graph, re-size the objects by stretching or pinching, or otherwise manipulate or adjust the objects. For example, in certain embodiments, an x-axis may represent time; a y-axis may represent cost, investment, man-hours, resources, or the like; a size of an object may represent a size or reach of results or targets; opacity, color, or shading of an object may represent A confidence metric for a prediction or recommendation; opacity, color, or shading of an object may represent a target list recommended for the associated action.” Also at ¶ [0087]: “For 	example, a size of a displayed object 148 may correspond to a size of a result set or target count for a machine learning parameter 144, a vertical position (e.g., relative to the percentage scale of the Y axis) of a displayed object 148 may correspond to an action count for a machine learning parameter 144 or the like, a horizontal position (e.g., relative to the time scale of the X axis) of a displayed object 148 may correspond to an execution time or date for a machine learning parameter 144 such as an action 142 or the like, an opacity, color, shading, and/or border of a displayed object 142 may correspond to a confidence metric for a machine learning parameter 144.” See also Figs. 1B-1C of 	Phillipps where the capturing occurs through “deconstructing” or in other words breaking down the data fields into x-axis and y-axis for providing a plurality of data-analytic visualizations such as bar chart, line graph, scatterplots, etc…) comprises:
- deconstructing each of the plurality of data-analytic visualizations generated to capture each input data and output data pair, wherein input data is indicative of data fields selected by the advanced user for generating the data-analytic visualization, and the output data is indicative of parameters defining the data-analytic visualization (see at least Phillipps: ¶ [0083-0085] & Figs. 1B-1C. Phillipps notes that the one or more results modules 102 may display machine learning inputs, results, and/or other parameters as one or more other geometric shapes (e.g., squares, triangles, rectangles, ovals, stars, or the like); as a graphical metaphor or image for a user, a business, or a product (e.g., an icon, a logo, a product image, or the like); and/or as a dynamic interactive graph, chart, or plot (e.g., a pie chart, bar chart, histogram, line chart, tree chart, scatter plot, or the like) that dynamically reform or readjust with new values for machine learning inputs, results, and/or other parameters based on user input.  The one or more results modules 102 display a plurality of actions 142, each with associated machine learning parameters 144, an overall goal 150 or outcome 150, and a displayed object 148. An action 142 of “email 20% off” is selected in the depicted embodiment, with machine learning parameters 144 including an action count (e.g., size of a target set) of 480,880, a cost of $6,000 for performing the action, a goal revenue of $500,000, a return on investment (ROI) of $62,000, and a confidence metric of 60%. In the depicted embodiment, the “count” machine learning parameter 144 is selected, and a slider 146 graphical user interface element corresponding to the machine learning parameter 144 is displayed, allowing a user to adjust the “count” machine learning parameter 144, changing the value from 480,880 to a different value. See also ¶ [0089] of Phillipps: “The displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as increasing action counts for one or more other actions 142, in an optimal machine learning manner, to satisfy the goal 150 or outcome.”)

Regarding Dependent Claim 3, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Claims 1-2 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
	- wherein at least one of: the input data further comprises external profiling attributes 	comprising at least one of a time range associated with the data-analytic visualization, or 	the advanced user’s role in a business organization for using the data analytics system (see at 	least Phillipps: ¶ [0049] & ¶ [0078-0079]. Phillipps notes that the one or more results 	modules 102 may present machine learning inputs, results, and/or other parameters for a 	business to a business person, sales person, or another user to predict business actions or 	outcomes, provide business recommendations, or the like. The machine learning module 212, as 	described below, may generate machine learning ensembles or other machine learning program 	code for different goals 122 based on a user or organization's own data, so that the one or more 	results modules 102 may also display machine learning results customized and determined based 	on a user or organization's own historical data, customer data, or the like. Also ¶ [0079]: “a results 	module 102 may support user input for a single column 122, 124, 126, 128, 130, 132 at a time per 	instance 134 a-n, and may determine and display associated machine learning parameters/results 	for the other columns 122, 124, 126, 128, 130, 132. In a further embodiment, a results 	module 102 may support user input for up to all but one of the 	columns 122, 124, 126, 128, 130, 132 at a time per instance 134 a-n, and may determine and 	display associated machine learning parameters/results for the one or more other 	columns 122, 124, 126, 128, 130, 132.”); 
	or
	- the output data further comprises at least one of an identification of the data-analytic 	visualization being associated with a sequentially generated data-analytic visualization, or 	a process-flow indicia associated with generating the data-analytic visualization (see at least 	Phillipps: ¶ [0054] & Figs. 1B-1C. Phillipps teaches that the results module 102, in certain 	embodiments, provides a user interface that is an interactive, visual representation of the pre-	computed, pre-cached machine learning data, using a visual method to define a goal or the like. 	This may facilitate the ability of a user to see a simulation or representation of any possible action 	as they 	relate to a goal, based on pre-computed machine learning processing of the associated 	data. For example, the one or more results modules 102 may enable a user to evaluate any 	number of actions in real-time, substantially instantaneously—as it relates to that goal and 	their interplay across a 	massively large number of possible actions. The one or more results 	modules 102 may allow a user to move or adjust any one feature and watch the other variables 	dynamically update and change (e.g., interplay).)
Regarding Dependent Claim 5, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
	- wherein the machine learning model infers an output relative to the input data captured, and 	wherein the output comprises at least one of the output data, parameters defining the data-	analytic visualization, comments provided by the advanced user associated with the data-	analytic visualization, or a combination thereof (see at least Phillipps: ¶ [0118] & ¶ [0144]. 	Phillipps notes that a learned function may accept instances of one or more features as input, and 	provide 	a result, such as a classification, a confidence metric, an inferred function, a regression 	function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an 	evaluation, or the like. In another embodiment, certain learned functions may accept instances of 	one or more features as input, and provide a subset of the instances, a subset of the one or more 	features, or the like as an output.  In a further embodiment, certain learned functions may receive 	the output or result of one or more other learned functions as input, such as a Bayes classifier, 	a Boltzmann machine, or the like. Certain classes of learned functions, such as probabilistic 	models, may be configured to receive either instances of one or more features as input, 	or the 	output results of other learned functions, such as a classification and a confidence metric, 	an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, 	a recommendation, an evaluation, or the like.)

Regarding Dependent Claim 6, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
	- wherein the output data comprises comments provided by the advanced user relative to at 	least one of the data-analytic visualization generated, rationale describing an effectiveness of 	the data-analytic visualization, a data-analytic investigation performed by which the data-	analytic visualization is generated, process-flow steps considered in generating the data-	analytic visualization, data fields considered in generating the data-analytic visualization, or 	combination thereof (see at least Phillipps: ¶ [0133-0135]. Phillipps notes that “the machine 	learning compiler module 302 may begin generating machine learning ensembles 222 with a 	minimal number of features, and may iteratively increase the number of features used to generate 	machine learning ensembles 222 until an increase in effectiveness or usefulness of the results of 	the generated machine learning ensembles 222 fails to satisfy a feature effectiveness threshold. 	By increasing the number of features until the increases stop being effective, in certain 	embodiments, the machine learning compiler module 302 may determine a minimum effective 	set of features for use in a machine learning ensemble 222, so that generation and use of the 	machine learning ensemble 222 is both effective and efficient. The feature effectiveness threshold 	may be predetermined or hard coded, may be selected by a client 104 as part of a new ensemble 	request or the like, may be based on one or more parameters or limitations, or the like. The feature 	selector module 304 may determine which features enhance the quality of results, increase 	effectiveness, or the like, and selects the features for the machine learning ensemble 222.”)

Regarding Dependent Claim 7, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
- wherein usage of the data analytics system occurs relative to at least one of the advanced user or a non-advanced user using the data analytics system (see at least Phillipps: ¶ [0066]. Phillipps notes that using predictive analytics or other machine learning tools was a cumbersome and difficult process, often involving the engagement of a Data Scientist or other expert. Any easier-to-use tools or interfaces for general business users, however, typically fall short in that they still require “heavy lifting” by IT personnel in order to present and massage data and results. A Data Scientist typically must determine the optimal class of learning machines that would be the most applicable for a given data set, and rigorously test the selected hypothesis by first fine-tuning the learning machine parameters and second by evaluating results fed by trained data. Also Phillipps at ¶ [0120]: “As used herein, pseudo-randomly indicates that the function generator module 301 is configured to generate learned functions in an automated manner, without input or selection of learned functions, machine learning classes or models for the learned functions, or the like by a Data Scientist, expert, or other user.” Also Phillipps at ¶ [0132]: “The machine learning compiler module 302 may generate tens, hundreds, thousands, millions, or more different machine learning ensembles 222 so that the feature selector module 304 may select an optimal set of features (e.g. the most accurate, most effective, or the like) with little or no input from a Data Scientist, expert, or other user in the selection process.”)

Regarding Dependent Claim 8, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
- determining a usage of each data-analytic visualization responsive to each data-analytic visualization being generated during a usage of the data analytics system referencing the machine learning model (see at least Phillipps: ¶ [0096] & ¶ [0154]. Phillipps notes that the system configured to display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Also at ¶ [0154]: “An evaluation metric, learning metrics, effectiveness metric, convergence metric, or the like may be based on a comparison of the results from a learned function to actual values from initialization data, and may be represented by a correctness indicator for each evaluated instance, a percentage, a ratio, or the like. Different classes of learned functions, in certain embodiments, may have different types of evaluation metadata.”)
- reporting when the usage of each data-analytic visualization generated during the usage of the data analytics system meets a threshold (see at least Phillipps: ¶ [0133] & ¶ [0179-0180].), wherein the threshold identifies at least one of a percentage-of-usage with respect to the data-analytic visualization generated relative to the machine learning model, a data-point to data-point change with respect to data associated with the data-analytic visualization, a maximum number associated with reporting the data-analytic visualization (see at least Phillipps: ¶ [0103] & ¶ [0182-0183]. Phillipps notes that the pre-compute module 208 may pre-compute and/or pre-cache machine learning results at predefined increments (e.g., 1% increments, 5% increments, time based increments, integer increments, or the like) between a minimum value for a machine learning parameter and a maximum value for a machine learning parameter, or the like. The method 1100 begins and a pre-compute module 208 inputs 1102 permutations of machine learning parameters incrementally between minimum values for the machine learning parameters and maximum values for the machine learning parameters into a predictive program 222. A machine learning module 212 determines 1104 machine learning results from the predictive program 222 for the input 1102 permutations of the machine learning parameters.), an identification of the data-analytic visualization generated being associated with a sequentially generated data-analytic visualization that is generated a defined number of times, a process-flow indicia associated with generating the data-analytic visualization, or combination thereof (see at least Phillipps: ¶ [0133] & ¶ [0179-0180]. Phillipps notes that the machine learning compiler module 302 may begin generating machine learning ensembles 222 with a minimal number of features, and may iteratively increase the number of features used to generate machine learning ensembles 222 until an increase in effectiveness or usefulness of the results of the generated machine learning ensembles 222 fails to satisfy a feature effectiveness threshold. By increasing the number of features until the increases stop being effective, in certain embodiments, the machine learning compiler module 302 may determine a minimum effective set of features for use in a machine learning ensemble 222, so that generation and use of the machine learning ensemble 222 is both effective and efficient. The feature effectiveness threshold may be predetermined or hard coded, may be selected by a client 104 as part of a new ensemble request or the like, may be based on one or more parameters or limitations, or the like. Also at ¶ [0179-0180]: “The orchestration module 320 evaluates a certain set of features associates with the data instance against a set of thresholds contained within the synthesized metadata rule set 322.” Moreover, if the output confidence passes 810 a certain threshold as given by the meta-data rule set the instance is passed to a synthesized, extended regression function 814 for final evaluation, else the instance is passed to a combined collection 816 whose output is a weighted voted based processing a certain set of features. In the second case 808 a different combined function 812 with a simple vote output results in the instance being evaluated by a set of base learned functions extended by a Boltzman type extension 818 or, if a prescribed threshold is meet the output of the synthesized function is the simple vote.”)

Regarding Dependent Claim 9, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Claims 1 and 8 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
- wherein the percentage-of-usage comprises a relative frequency of the data-analytic visualization generated relative to training the machine learning model (see at least Phillipps: ¶ [0096] & ¶ [0139]. Phillipps notes that display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. In determining features that are predictive, or that have a greatest contribution to a predicted result or confidence metric, the predictive correlation module 318 may balance a frequency of the contribution of a feature and/or an impact of the contribution of the feature. For example, a certain feature or set of features may contribute to the predicted result or confidence metric frequently, for each instance or the like, but have a low impact. Another feature or set of features may contribute relatively infrequently, but has a very high impact on the predicted result or confidence metric (e.g. provides at or near 100% confidence or the like). See also ¶ [0157] of Phillipps.).

Regarding Dependent Claim 12, Phillipps method of enhancing visual analytics of a data analytics system teaches the limitations of Claims 1 and 8 above, and Phillipps further teaches the method of enhancing visual analytics of a data analytics system comprising:
	- further comprising, responsive to reporting the data-analytic visualization, receiving at 	least one of a voting input, a scoring input, or combination thereof, relative to the data-	analytic visualization reported for further training the machine learning model	 (see at least 
	Phillipps: Fig. 8 & ¶ [0180]. Phillipps notes that in the first case 806, if the output 	confidence passes 810 a certain threshold as given by the meta-data rule set the instance is 	passed to a synthesized, extended regression function 814 for final evaluation, else the 	instance is passed to a combined collection 816 whose output is a weighted voted based 	processing a certain set of features. In the second case 808 a different combined 	function 812 with a simple vote output results in the instance being evaluated by a set of base 	learned functions extended by a Boltzman type extension 818 or, if a prescribed threshold is 	meet the output of the synthesized function is the simple vote.) 

Regarding Dependent Claim 14, Phillipps data analytics system of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 13 above, and Phillipps further teaches the data analytics system of enhancing visual analytics of a data analytics system comprising:
- determining a usage of each data-analytic visualization responsive to each data-analytic visualization being generated during a usage of the data analytics system referencing the machine learning model (see at least Phillipps: ¶ [0096] & ¶ [0154]. Phillipps notes that the system configured to display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Also at ¶ [0154]: “An evaluation metric, learning metrics, effectiveness metric, convergence metric, or the like may be based on a comparison of the results from a learned function to actual values from initialization data, and may be represented by a correctness indicator for each evaluated instance, a percentage, a ratio, or the like. Different classes of learned functions, in certain embodiments, may have different types of evaluation metadata.”)
- report when the usage of each data-analytic visualization generated during the usage of the data analytics system meets a threshold (see at least Phillipps: ¶ [0133] & ¶ [0179-0180]. Phillipps notes that the machine learning compiler module 302 may begin generating machine learning ensembles 222 with a minimal number of features, and may iteratively increase the number of features used to generate machine learning ensembles 222 until an increase in effectiveness or usefulness of the results of the generated machine learning ensembles 222 fails to satisfy a feature effectiveness threshold. By increasing the number of features until the increases stop being effective, in certain embodiments, the machine learning compiler module 302 may determine a minimum effective set of features for use in a machine learning ensemble 222, so that generation and use of the machine learning ensemble 222 is both effective and efficient. The feature effectiveness threshold may be predetermined or hard coded, may be selected by a client 104 as part of a new ensemble request or the like, may be based on one or more parameters or limitations, or the like. Also at ¶ [0179-0180]: “The orchestration module 320 evaluates a certain set of features associates with the data instance against a set of thresholds contained within the synthesized metadata rule set 322.” Moreover, if the output confidence passes 810 a certain threshold as given by the meta-data rule set the instance is passed to a synthesized, extended regression function 814 for final evaluation, else the instance is passed to a combined collection 816 whose output is a weighted voted based processing a certain set of features. In the second case 808 a different combined function 812 with a simple vote output results in the instance being evaluated by a set of base learned functions extended by a Boltzman type extension 818 or, if a prescribed threshold is meet the output of the synthesized function is the simple vote.”)

Regarding Dependent Claim 15, Phillipps data analytics system of enhancing visual analytics of a data analytics system teaches the limitations of Claims 13-14 above, and Phillipps further teaches the data analytics system of enhancing visual analytics of a data analytics system comprising:
- wherein the threshold identifies at least one of percentage-of-usage with respect to the data-analytic visualization generated relative to the machine learning model (see at least Phillipps: ¶ [0096] & ¶ [0139]. Phillipps notes that display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. In determining features that are predictive, or that have a greatest contribution to a predicted result or confidence metric, the predictive correlation module 318 may balance a frequency of the contribution of a feature and/or an impact of the contribution of the feature. For example, a certain feature or set of features may contribute to the predicted result or confidence metric frequently, for each instance or the like, but have a low impact. Another feature or set of features may contribute relatively infrequently, but has a very high impact on the predicted result or confidence metric (e.g. provides at or near 100% confidence or the like). See also ¶ [0157] of Phillipps.), a data-point to data-point change with respect to data associated with the data-analytic visualization, a maximum number associated with reporting the data-analytic visualization (see at least Phillipps: ¶ [0103] & ¶ [0182-0183]. Phillipps notes that the pre-compute module 208 may pre-compute and/or pre-cache machine learning results at predefined increments (e.g., 1% increments, 5% increments, time based increments, integer increments, or the like) between a minimum value for a machine learning parameter and a maximum value for a machine learning parameter, or the like. The method 1100 begins and a pre-compute module 208 inputs 1102 permutations of machine learning parameters incrementally between minimum values for the machine learning parameters and maximum values for the machine learning parameters into a predictive program 222. A machine learning module 212 determines 1104 machine learning results from the predictive program 222 for the input 1102 permutations of the machine learning parameters.), an identification of the data-analytic visualization generated being associated with a sequentially generated data-analytic visualization that is generated a defined number of times, a process-flow indicia associated with generating the data-analytic visualization, or combination thereof (see at least Phillipps: ¶ [0083]. Phillipps notes that the one or more results modules 102 display machine learning inputs, results, and/or other parameters as objects 148, such as the displayed circles. In other embodiments, the one or more results modules 102 may display machine learning inputs, results, and/or other parameters as one or more other geometric shapes (e.g., squares, triangles, rectangles, ovals, stars, or the like); as a graphical metaphor or image for a user, a business, or a product (e.g., an icon, a logo, a product image, or the like); and/or as a dynamic interactive graph, chart, or plot (e.g., a pie chart, bar chart, histogram, line chart, tree chart, scatter plot, or the like) that dynamically reform or readjust with new values for machine learning inputs, results, and/or other parameters based on user input. See also Phillipps at ¶ [0133] & ¶ [0179-0180].)

Regarding Dependent Claim 17, Phillipps data analytics system of enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 13 above, and Phillipps further teaches the data analytics system of enhancing visual analytics of a data analytics system comprising:
- wherein the instructions further cause the computing device to deconstruct each of the plurality of the data-analytic visualizations generated to capture the first input data and the first output data, and wherein the first input data is indicative of data fields selected by a first user for generating the data-analytic visualization, and the first output data is indicative of parameters defining the data-analytic visualization (see at least Phillipps: ¶ [0083-0085] & Figs. 1B-1C. Phillipps notes that the one or more results modules 102 may display machine learning inputs, results, and/or other parameters as one or more other geometric shapes (e.g., squares, triangles, rectangles, ovals, stars, or the like); as a graphical metaphor or image for a user, a business, or a product (e.g., an icon, a logo, a product image, or the like); and/or as a dynamic interactive graph, chart, or plot (e.g., a pie chart, bar chart, histogram, line chart, tree chart, scatter plot, or the like) that dynamically reform or readjust with new values for machine learning inputs, results, and/or other parameters based on user input.  The one or more results modules 102 display a plurality of actions 142, each with associated machine learning parameters 144, an overall goal 150 or outcome 150, and a displayed object 148. An action 142 of “email 20% off” is selected in the depicted embodiment, with machine learning parameters 144 including an action count (e.g., size of a target set) of 480,880, a cost of $6,000 for performing the action, a goal revenue of $500,000, a return on investment (ROI) of $62,000, and a confidence metric of 60%. In the depicted embodiment, the “count” machine learning parameter 144 is selected, and a slider 146 graphical user interface element corresponding to the machine learning parameter 144 is displayed, allowing a user to adjust the “count” machine learning parameter 144, changing the value from 480,880 to a different value. See also ¶ [0089] of Phillipps: “The displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as increasing action counts for one or more other actions 142, in an optimal machine learning manner, to satisfy the goal 150 or outcome.”)


Regarding Dependent Claim 19, Phillipps data analytics system of enhancing visual analytics of a data analytics system teaches the limitations of Claims 13-14 above, and Phillipps further teaches the data analytics system of enhancing visual analytics of a data analytics system comprising:
- further comprising instructions that, when executed by the computing device (see at least Phillipps: ¶ [0044-0045] & Fig. 1A. Phillips notes 	a computing device such as client 104 in Fig. 1A.), cause the computing device to receive at least one of a voting input, a scoring input, or combination thereof, from a second user relative to the data-analytic visualization reported, for further training of the machine learning model (see at least Phillipps: Fig. 8 & ¶ [0180]. Phillipps notes that in the first case 806, if the output confidence passes 810 a certain threshold as given by the meta-data rule set the instance is passed to a synthesized, extended regression function 814 for final evaluation, else the instance is passed to a combined collection 816 whose output is a weighted voted based processing a certain set of features. In the second case 808 a different combined function 812 with a simple vote output results in the instance being evaluated by a set of base learned functions extended by a Boltzman type extension 818 or, if a prescribed threshold is meet the output of the synthesized function is the simple vote.)

Claim Rejections - 35 USC § 103
14.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.		Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2014/0358825 A1) to Phillipps, and in view of US Patent Application (US 	2018/0219889 A1) to Oliner.
		Regarding Dependent Claim 4, Phillipps method of enhancing visual analytics of a data 	analytics system doesn’t explicitly teach or suggest the following:
	- wherein the machine learning model comprises at least one of a hybrid machine learning 	model, 	a semi-supervised machine learning model, an unsupervised machine learning model, a 	supervised machine learning model, or combination thereof
		Oliner however in the analogous art for enhancing visual analytics of a data 	analytics system teaches the following:
	- wherein the machine learning model comprises at least one of a hybrid machine learning 	model, 	a semi-supervised machine learning model, an unsupervised machine learning model, a 	supervised machine learning model, or combination thereof (see at least Oliner: ¶ [0261-262]. 	Oliner teaches that the training of the predictive model can use supervised learning where values 	from the multiple time series are used to generate training examples and the predictive model 	uses the training examples to infer a function for predicting the values associated with time 	series 1430 from time series 1420 and time series 1422 (or whichever time series are used for 	prediction). Although any suitable supervised learning models may be used, one example of a 	suitable predictive model is a lasso linear model. The model may use iterative fitting along a 	regularization path.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Phillipps method of enhancing 	visual analytics of a data analytics system with the aforementioned teachings wherein the 	machine learning model comprises at least one of a hybrid machine learning model, a semi-	supervised machine learning model, an unsupervised machine learning model, a 	supervised 	machine learning model, or combination thereof in view of Oliner, wherein a predictive model can 	be a machine learning model which is trained to predict future values (e.g., data points) associated 	with a time series given corresponding values (e.g., data points) of at least one other time series 	based on prior behavior of the multiple time series, such as the behavior 	represented in Fig. 12. 	Anomalies are detected based on identifying deviations between the predicted values and 	actual values associated with the multiple time series (see Oliner: ¶ [0235]).
Further, the claimed invention is merely a combination of old elements in a similar field for enhancing visual analytics of a data 	analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Oliner, the results of the combination were predictable.

16.		Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2014/0358825 A1) to Phillipps, and in view of US Patent Application (US 	2018/0219889 A1) to Oliner.
		Regarding Dependent Claims 10 and 16, Phillipps method / data analytics system of 	enhancing visual analytics of a data analytics system doesn’t explicitly teach or suggest the 	following:
	- wherein the data-point to data-point change comprises at least one of an anomaly in data of 	the data-analytic visualization or a pattern in data of the data-analytic visualization (see 	Dependent Claims 10 and 16).
		Oliner however in the analogous art for enhancing visual analytics of a data 	analytics system teaches the following:
	- wherein the data-point to data-point change comprises at least one of an anomaly in data of 	the data-analytic visualization or a pattern in data of the data-analytic visualization (see at 	least Oliner: ¶ [0233-0235] & Fig. 12. Oliner teaches that using approaches described herein, a 	user may optionally identify and/or select a set of time series and/or time series data sets 	corresponding to the time series for anomaly detection, such as those shown in 	visualization 1200. In response to or based on a user selection or other user interaction associated 	with the time series data sets, a search is performed on the time series data sets to automatically 	determine and identify one or more relationships, if any, between any combination of the time 	series data sets. A predictive model can be a machine learning model which is trained to predict 	future values (e.g., data points) associated with a time series given corresponding values (e.g., 	data points) of at least one other time series based on prior behavior of the multiple time series, 	such as the behavior represented in FIG. 12. Anomalies are detected based on identifying 	deviations between the predicted values and actual values associated with the multiple time 	series.) (see Dependent Claims 10 and 16).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Phillipps method / data analytics 	system of enhancing visual analytics of a data analytics system with the aforementioned teachings 	regarding wherein the data-point to data-point change comprises at least one of an anomaly in 	data of 	the data-analytic visualization or a pattern in data of the data-analytic visualization in 	view of Oliner, wherein the relationships between time series may be more readily identified. 	Furthermore, the accuracy of anomaly detection may be improved by allowing for the capture of 	additional characteristics, or behavior, in the time series (e.g., this time series has a spike at 5 PM 	every day so it should not be considered anomalous). Further, as described below, these additional 	characteristics may provide additional information that can be conveyed to users in explanatory 	messages presented in association with detected anomalies (see at least Oliner: ¶ [0265]).
Further, the claimed invention is merely a combination of old elements in a similar field for enhancing visual analytics of a data 	analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Oliner, the results of the combination were predictable.
17.		Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2014/0358825 A1) to Phillipps, and in view of US Patent Application (US 	2018/0219889 A1) to Oliner.
		Regarding Dependent Claim 11, Phillipps method of enhancing visual analytics of a data 	analytics system doesn’t explicitly teach or suggest the following:
	- wherein the data-point to data-point change comprises at least one of a value difference 	between a data-point to an adjacent data-point in the data-analytic visualization, or a time-	interval difference with respect to time data associated with the data-analytic visualization 
		Oliner however in the analogous art for enhancing visual analytics of a data 	analytics system teaches the following:
	- wherein the data-point to data-point change comprises at least one of a value difference 	between a data-point to an adjacent data-point in the data-analytic visualization, or a time-	interval difference with respect to time data associated with the data-analytic visualization (see 	at least Oliner: ¶ [0235] & ¶ [0271]. Oliner teaches that residual time series 1434 is determined 	from actual values of time series 1430 and corresponding predicted values of predicted time 	series 1432 within predicting period 1442. The residuals represent differences between time 	series 1430 and predicted time series 1432 and therefore indicate the accuracy of the predictive 	model. For example, in general, the smaller the residuals, the more accurate the predictive model. 	Therefore, the residuals can serve as an effective basis for evaluating the predictive model for 	accuracy. Oliner at ¶ [0235]: “A predictive model can be a machine learning model which is trained 	to predict future values (e.g., data points) associated with a time series given corresponding values 	(e.g., data points) of at least one other time series based on prior behavior of the multiple time 	series, such as the behavior represented in Fig. 12 . Anomalies are detected based on identifying 	deviations between the predicted values and actual values associated with the multiple time 	series.” See also ¶ [0250] of Oliner.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Phillipps method of enhancing 	visual analytics of a data analytics system with the aforementioned teachings regarding wherein 	the data-point to data-point change comprises at least one of a value difference between a data-	point to an adjacent data-point in the data-analytic visualization, or a time-interval difference with 	respect to time data associated with the data-analytic visualization in view of Oliner, wherein 	these functions may be automatically triggered, possibly without user initiation. In some cases, 	upon initially establishing anomaly detection, subsequent prediction analyses may be 	automatically triggered and performed as new data is received. Further, predictive models used in 	anomaly detection may be updated over time, such as based on an analysis of subsequently 	created, indexed, and/or stored events or data points (see at least Oliner: ¶ [0255]).
Further, the claimed invention is merely a combination of old elements in a similar field for enhancing visual analytics of a data 	analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Oliner, the results of the combination were predictable.

18.		Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2014/0358825 A1) to Phillipps, and in view of US Patent Application (US 	2018/0173372 A1) to Greenspan.
		Regarding Dependent Claim 18, Phillipps method of enhancing visual analytics of a data 	analytics system doesn’t explicitly teach or suggest the following:
	- wherein the instructions further cause the machine learning model to infer an output 	relative 	to second input data received by the data analytics system from a second user, and 	wherein the output comprises at least one of the first output data, parameters defining the 	data-analytic visualization, comments provided by a first user associated with the data-	analytic visualization, or a combination thereof
		Greenspan however in the analogous art for enhancing visual analytics of a data 	analytics system teaches the following:
	- wherein the instructions further cause the machine learning model to infer an output 	relative 	to second input data received by the data analytics system from a second user, and 	wherein the output comprises at least one of the first output data, parameters defining the 	data-analytic visualization, comments provided by a first user associated with the data-	analytic visualization, or a combination thereof (see at least Greenspan: ¶ [0004] & ¶ [0095-	0096]. Greenspan notes that determining that the first graph is to be shared on a second 	computing device associated with a second user in a second GUI; inferring that the second user 	prefers to view the first metric in a second graph, different from the first graph, based on a 	record of previous interactions in which the second graph was selected to view the first metric; 	and in response to the inference and the determination, instructing the second computing device 	to display in the second GUI the second graph depicting at least some of the first set of values of 	the first metric. See also Greenspan at ¶ [0106]: “For example, the second user may select a given 	data point in graph 234, causing the data point to be highlighted, deselected, or supplemented 	with metadata (like a comment) in the dashboard 234. This change may cause a message to be 	sent back to the first computing device. The first computing device, upon receiving this message, 	may apply a similar or the same visual update to the same data point in the same graph (which 	may be in the same or a different position in the first user's dashboard). In some cases, a 	user 	selection of the data point (or group of data points), in one shared graph causes visual 	changes to that shared graph and visual changes to other graphs depicting the same data.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Phillipps method of enhancing 	visual analytics of a data analytics system with the aforementioned teachings regarding wherein 	the instructions further cause the machine learning model to infer an output relative to second 	input data received by the data analytics system from a second user, and wherein the output 	comprises at least one of the first output data, parameters defining the data-analytic 	visualization, comments provided by a first user associated with the data-analytic visualization, 	or a combination thereof in view of Greenspan, wherein inferring that the second user prefers to 	view the first metric in a second graph. The second graph may be different from the first graph 	with which the first user reviews the first metric. For example, the first user may wish to view a 	given metric in a pie chart, while the second user wishes to view that metric in a stacked bar graph 	or heat map. Embodiments may infer such differences across the various pairwise permutations 	of graphs described above. In some embodiments, the inference may be the result of customizing 	a dashboard for the second user and reaching a different set of 	customizations from that that 	occurred when customizing a dashboard for the first user. In some embodiments, the 	inference may be based on a record of previous interactions with the second user in which 	the second user (or others in the same role) selected the second graph to review the first 	metric (see at least Greenspan: ¶ [0095]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683